            Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 1 of 17




 1

 2

 3                          UNITED STATES DISTRICT COURT
 4                                 DISTRICT OF NEVADA
 5       RAFAEL REID,                              Case No. 3:17-cv-00532-HDM-CLB
 6                               Petitioner,
              v.                                                 ORDER
 7
         WILLIAM GITTERE, et al.,
 8
                              Respondents.
 9

10           This counseled habeas petition pursuant to 28 U.S.C. § 2254
11   comes before the court on the respondents’ motion to dismiss (ECF
12   No. 36). The petitioner, Rafael Reid (“Reid”), has opposed (ECF
13   No. 48), and the respondents have replied (ECF No. 54).
14   I. Procedural Background
15           Reid   challenges    his   2015   Nevada    state   court   conviction,
16   pursuant to a guilty plea, of attempt sexual assault and robbery.
17   (Exs. 30 & 47). 1 After filing, and failing to prevail on, a motion
18   to withdraw his guilty plea in the trial court, Reid filed a direct
19   appeal through counsel Michael Sanft. (Exs. 42-44 & 50). The Nevada
20   Court of Appeals affirmed on May 17, 2016, and the Nevada Supreme
21   Court issued remittitur on June 13, 2016. (Exs. 63 & 64).
22           Reid asserts that he did not learn of the decision on his
23   direct appeal until more than a year later – on July 25, 2017. By
24

25   1 The exhibits containing the relevant state court record cited in
     this order are located at ECF Nos. 17, 19, 37-40 and 49-50. The
26   court will cite to the respondents’ exhibits (located at ECF Nos.
     37-40) by exhibit number and to the petitioner’s exhibits (located
27   at ECF Nos. 17, 19 and 49) by ECF number.
28

                                               1
         Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 2 of 17




 1   then, the deadline for filing a state court postconviction petition

 2   had passed and the deadline for a federal habeas petition was

 3   looming.

 4        Reid filed the instant federal petition on August 29, 2017.

 5   The court appointed counsel, and counsel filed an amended petition

 6   on July 24, 2018. (ECF No. 16). Counsel also moved to stay and

 7   abey proceedings so that Reid could exhaust his claims through a

 8   state court postconviction petition. The court granted Reid’s
 9   motion, and proceedings were stayed while Reid pursued his state
10   court petition.
11        The state court denied Reid’s petition on the grounds it was
12   untimely, and the Nevada Court of Appeals affirmed. (Exs. 71, 79
13   & 94). Reid subsequently returned to this court and moved to reopen
14   proceedings and for leave to file a second amended petition. The
15   court granted both motions. Reid filed his second amended petition
16   on April 23, 2020. (ECF No. 32). The instant motion to dismiss
17   followed.
18   II. Timeliness

19        The respondents argue this action should be dismissed because

20   not one of Reid’s three petitions was filed before the federal

21   statute    of   limitations   expired.   Reid   does   not   deny   that   his

22   original and subsequent petitions were filed after the expiration

23   of the statutory limitations period, but he asserts that he should

24   be granted equitable tolling and that his claims otherwise then

25   relate back to a timely filed petition.

26        The Antiterrorism and Effective Death Penalty Act (“AEDPA”)

27   amended the statutes controlling federal habeas corpus practice to

28

                                         2
           Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 3 of 17




 1   include a one-year statute of limitations on the filing of federal

 2   habeas     corpus   petitions.     With   respect   to      the   statute   of

 3   limitations, the habeas corpus statute provides in relevant part:

 4          A 1-year period of limitation shall apply to an
            application for a writ of habeas corpus by a person in
 5          custody pursuant to the judgment of a State court. The
            limitation period shall run from the latest of . . . the
 6          date on which the judgment became final by the conclusion
            of direct review or the expiration of the time for
 7          seeking such review . . . .
 8   28 U.S.C. § 2244(d)(1)(A). 2
 9          A claim in an amended petition that is filed after the
10   expiration of the one-year limitation period will be timely only
11   if the claim relates back to a timely filed claim pursuant to Rule
12   15(c) of the Federal Rules of Civil Procedure, on the basis that
13   the    claim   arises   out   of   “the   same   conduct,    transaction    or
14   occurrence” as the timely claim. Mayle v. Felix, 545 U.S. 644
15   (2005). In Mayle, the Supreme Court held that habeas claims in an
16   amended petition do not arise out of “the same conduct, transaction
17   or occurrence” as prior timely claims merely because the claims
18   all challenge the same trial, conviction, or sentence. 545 U.S. at

19   655-64. Rather, under the construction of the rule approved in

20   Mayle, Rule 15(c) permits relation back of habeas claims asserted

21   in an amended petition “only when the claims added by amendment

22   arise from the same core facts as the timely filed claims, and not

23   when the new claims depend upon events separate in ‘both time and

24   type’ from the originally raised episodes.” 545 U.S. at 657. In

25   this regard, the reviewing court looks to “the existence of a

26
     2 Reid does not argue that any other subsection of § 2244(d)(1)
27   applies in this case.
28

                                           3
         Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 4 of 17




 1   common ‘core of operative facts’ uniting the original and newly

 2   asserted claims.” A claim that merely adds “a new legal theory

 3   tied to the same operative facts as those initially alleged” will

 4   relate back and be timely. 545 U.S. at 659 & n.5.

 5          The   Ninth   Circuit    has   set    forth   a    two-step    analysis    to

 6   determine whether a claim relates: (1) “determine what claims the

 7   amended      petition   alleges   and    what   core      facts   underlie   those

 8   claims”; and (2) “for each claim in the amended petition, ... look
 9   to the body of the original petition and its exhibits to see
10   whether the original petition ‘set out’ or ‘attempted to ... set
11   out’   a     corresponding     factual   episode,        see   Fed.   R.   Civ.   P.
12   15(c)(1)(B)—or whether the claim is instead ‘supported by facts
13   that differ in both time and type from those the original pleading
14   set forth,’ Mayle, 545 U.S. at 650, 664, 125 S. Ct. 2562.” Ross v.
15   Williams, 950 F.3d 1160, 1167–68 (9th Cir. 2020). It is not
16   required that the “facts in the original and amended petitions be
17   stated in the same level of detail.” Id.
18          The parties agree that Reid’s federal petition was filed

19   almost two weeks after the federal statute of limitations expired.

20   However, Reid asserts that he was abandoned by counsel, who never

21   advised him of the conclusion of his direct appeal. He argues he

22   therefore be allowed equitable tolling through the filing of both

23   the original and first amended petitions.

24          Equitable tolling is appropriate only if the petitioner can

25   show that: (1) he has been pursuing his rights diligently, and (2)

26   some extraordinary circumstance stood in his way and prevented

27   timely filing. Holland v. Florida, 560 U.S. 631, 649 (2010). “[F]or

28

                                              4
          Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 5 of 17




 1   a   litigant   to   demonstrate    ‘he     has   been   pursuing      his   rights

 2   diligently,’ . . . he must show that he has been reasonably

 3   diligent in pursuing his rights not only while an impediment to

 4   filing caused by an extraordinary circumstance existed, but before

 5   and after as well, up to the time of filing his claim in federal

 6   court.” Smith v. Davis, 953 F.3d 582, 598-99 (9th Cir. 2020) (en

 7   banc).

 8         “The diligence required for equitable tolling purposes is
 9   ‘reasonable    diligence,’       not     ‘maximum    feasible      diligence.’”
10   Holland, 560 U.S. at 653.
11         In   determining   whether  reasonable   diligence   was
           exercised courts shall consider the petitioner’s overall
12         level of care and caution in light of his or her
           particular circumstances and be guided by decisions made
13         in other similar cases with awareness of the fact that
           specific circumstances, often hard to predict in
14         advance,   could  warrant   special   treatment  in   an
           appropriate case.
15

16   Smith,   953   F.3d   at   599    (internal      punctuation    and    citations
17   omitted).
18         Equitable tolling is “unavailable in most cases,” Miles v.

19   Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999), and “the threshold

20   necessary to trigger equitable tolling is very high, lest the

21   exceptions swallow the rule,” Miranda v. Castro, 292 F.3d 1063,

22   1066 (9th Cir. 2002) (quoting United States v. Marcello, 212 F.3d

23   1005, 1010 (7th Cir. 2000)). The petitioner ultimately has the

24   burden of proof on this “extraordinary exclusion.” Id. at 1065. He

25   accordingly must demonstrate a causal relationship between the

26   extraordinary circumstance and the lateness of his filing. E.g.,

27   Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003). Accord Bryant

28

                                            5
         Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 6 of 17




 1   v. Arizona Attorney General, 499 F.3d 1056, 1061 (9th Cir. 2007).

 2   “[I]t is only when an extraordinary circumstance prevented a

 3   petitioner acting with reasonable diligence from making a timely

 4   filing that equitable tolling may be the proper remedy.’” Smith,

 5   953 F.3d at 600.

 6        Reid was sentenced on December 1, 2015. (ECF No. 45). Judgment

 7   of conviction was entered on December 7, 2015, and counsel filed

 8   a notice of appeal that same date. (ECF Nos. 47 & 48).
 9        On January 12, 2016, Reid sent his attorney, Michael Sanft,
10   a letter that asked for confirmation that his appeal had been filed
11   and for a copy of his appeal and of the sexual assault examination
12   report. 3 (ECF No. 17-2). In the letter, Reid noted that it was his
13   second letter to Sanft, that Sanft had not responded to his first

14   letter and that no one ever answered the phones at Sanft’s office.

15   (Id.) Two weeks later, Reid sent a letter to the state court that

16   explained he had been trying to reach his attorney with no success

17   and requested any help the court might be able to offer in that

18   regard. (ECF No. 17-3).

19        Five months later, on July 2, 2016, Reid sent a letter to an

20   investigator. 4 (ECF No. 17-4). In the letter, Reid explained that

21   he had been trying without success to reach Sanft and asked the

22   investigator if he could send him a copy of the sexual assault

23
     3 The respondents have not contested the authenticity of this or
24   any other item of evidence submitted by the petitioner.
25   4 Although neither party explains whether the investigator had
     worked on Reid’s case or in Sanft’s employ, the contents of the
26   letter suggest that Reid at least believed the investigator was
     either familiar with Reid’s case or familiar enough with Sanft to
27   be able to contact him.
28

                                         6
         Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 7 of 17




 1   exam and advise whether his appeal had been filed. Three weeks

 2   later, on July 23, 2016, Reid sent a second letter to the trial

 3   court. (ECF No. 17-5). In his letter, Reid again complained of an

 4   inability to contact Sanft and asked the trial court for help.

 5   (Id.) In each letter, Reid appears unaware his appeal had been

 6   decided just a few months before.

 7        There is no evidence that anyone – the investigator, Sanft or

 8   the state court – responded in any fashion to Reid’s requests for
 9   information. In addition, that Reid was unable to contact or obtain
10   any response from Sanft is corroborated by accounts from several
11   of his family members, including two who were also unable to reach
12   Sanft on Reid’s behalf during this time period. (ECF Nos. 49-1,
13   49-2, 49-4, 49-5 & 49-6).
14        Nearly a year after sending his last letter to the state
15   court, Reid moved to withdraw Sanft as counsel on July 17, 2017.
16   (Ex. 65). In his motion, Reid also asked the court to order Sanft
17   to turn over his case file. (Id.) On July 25, 2017, on the advice
18   of another inmate, Reid pulled a copy of his state court docket.

19   It was then, he claims, he finally learned that his appeal had

20   been decided.

21        “[I]f    a   petitioner’s     attorney     ‘fail[s]    to    satisfy

22   professional standards of care,’ and if the failure contributes to

23   the untimely filing of a federal petition, the petitioner may be

24   entitled to equitable tolling.” Holland, 560 U.S. at 649. An

25   attorney’s “[f]ailure to inform a client that his case has been

26   decided, particularly where that decision implicates the client’s

27   ability to bring further proceedings and the attorney has committed

28

                                         7
         Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 8 of 17




 1   himself to informing his client of such a development, constitutes

 2   attorney   abandonment”   justifying      equitable    tolling.   Gibbs   v.

 3   Legrand, 767 F.3d 879, 886 (9th Cir. 2014).

 4        The uncontested evidence before the court is that Sanft, who

 5   was acting as Reid’s attorney and was thus receiving notice of

 6   court filings on Reid’s behalf, never advised Reid that his appeal

 7   had concluded. Reid tried repeatedly to obtain initiate contact

 8   with his counsel regarding his appeal with letters to counsel, an
 9   investigator, and the trial court -- to no avail. The court
10   therefore concludes Sanft abandoned Reid. That, coupled with the
11   failure of any other person or entity to respond to Reid’s multiple
12   requests for information, was an extraordinary circumstance that
13   prevented the timely filing of Reid’s federal petition.
14        The court further concludes that Reid exercised reasonable
15   diligence before, during and after the extraordinary circumstance
16   prevented timely filing. Reid made several attempts to contact his
17   attorney   through   multiple   avenues    –   phone   calls,   letters   to
18   counsel, a letter to an investigator, and letters to the court. He

19   did not send just one letter, as respondents argue. After receiving

20   no responses during the seven-month period, Reid paused his efforts

21   to obtain information. However, after a year of silence, Reid moved

22   to have counsel withdrawn and his case file turned over and, on

23   advice of another inmate, ran his docket to discover his appeal

24   had been decided. Under the circumstances of this case, and similar

25   to other cases, it was not unreasonable for Reid to wait a year

26   before taking further actions to ascertain the status of his

27   appeal. See, e.g., Fue v. Biter, 842 F.3d 650, 654-55 (9th Cir.

28

                                         8
         Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 9 of 17




 1   2016).

 2        Respondents argue that Sanft was not appointed to file a

 3   postconviction petition for Reid, but that is beside the point.

 4   Saft was responsible for alerting Reid that his appeal had been

 5   decided and it was reasonable for Reid to wait for his direct

 6   appeal   to   be   decided   before   filing   his   state   postconviction

 7   petition, Loveland v. Hatcher, 231 F.3d 640, 644 (9th Cir. 2000)

 8   (“If a defendant reasonably believes that his counsel is pursuing
 9   his direct appeal he most naturally will not file his own post-
10   conviction relief petition. Indeed, a defendant could seriously
11   prejudice his case if he were to prepare and file a habeas petition
12   while his counsel was pursuing his direct appeal.”), and to wait
13   for his state petition to be filed before filing his federal
14   petition. Thus, it was Sanft’s failure to advise Reid of the status
15   of his appeal that precluded Reid from timely filing his federal
16   habeas petition.
17        Respondents     also    assert   that   the   state   courts’   factual
18   findings, made in connection with Reid’s untimely state petition,

19   are entitled to deference. 5 In affirming the dismissal of Reid’s

20   state court postconviction petition, the Nevada Court of Appeals

21   made the following factual findings:

22        Reid   did  not  allege  that   counsel  affirmatively
          misrepresented the status of his appeal. Further, the
23        record before this court demonstrates Reid knew how to
24
     5 The state courts’ legal findings are not entitled to deference
25   in this context. See Holland v. Florida, 560 U.S. 631, 650 (2010)
     (“Equitable tolling . . . asks whether federal courts may excuse
26   a petitioner’s failure to comply with federal timing rules, an
     inquiry that does not implicate a state court’s interpretation of
27   state law.”).
28

                                           9
         Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 10 of 17



          request information directly from both the district
 1        court and the appellate court. Reid did not explain his
          delay in requesting that information. Based on these
 2        facts, Reid failed to demonstrate cause for the delay.
 3   (Ex. 94 at 2). First, the Court of Appeals made no finding that

 4   Sanft did not abandon Reid. Second, unaddressed by the Court of

 5   Appeals is the significance of the two letters Reid sent directly

 6   to the trial court in which he sought assistance contacting his

 7   attorney –- letters that also indicated that Reid was completely

 8   unaware of, and concerned about, the status of his appeal. Nor did
 9   the Court of Appeals address the absence of any evidence that the
10   trial court responded to these letters, either by sending Reid a
11   copy of the order denying his appeal or forwarding his letter to
12   his court-appointed attorney with a directive that he contact his
13   client. This is, in the court’s opinion, the most critical evidence
14   showing Reid exercised reasonable diligence. In sum, as this
15   court’s findings are not at odds with those made by the state
16   courts, the deference due their factual findings does not preclude
17   application of equitable tolling in this case.

18        Accordingly, as Reid has met both requirements for equitable

19   tolling,   the   original   petition     --   filed   two   weeks   after   the

20   expiration of the federal statute of limitations -- is deemed

21   timely filed. Having so decided, the next question is whether the

22   claims in the first amended petition may be considered timely

23   filed. 6

24

25   6 The second amended petition presents the same claims as those in
     the first amended petition. Accordingly, if the first amended
26   petition is timely, the second amended petition – the operative
     petition in this case – is also timely.
27

28

                                         10
        Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 11 of 17




 1        Reid argues first that his first amended petition should be

 2   subject to equitable tolling on the basis that counsel relied on

 3   Ninth Circuit cases endorsing a stop-clock approach to equitable

 4   tolling when deciding when to file the amended petition. Although

 5   there is Ninth Circuit case law holding that equitable tolling may

 6   be granted when a petitioner’s attorney reasonably relies on the

 7   unsettled law in deciding when to file his petition, Williams v.

 8   Filson, 908 F.3d 546, 559 (9th Cir. 2018), the court need not
 9   decide whether this law applies in the context of this case. The
10   claims in the first amended petition may be deemed timely through
11   application    of    relation-back    and     other   equitable   tolling
12   principles.
13        The first amended petition asserts the following claims: (1)
14   Reid’s plea was not knowing and voluntary because (a) he made it
15   without first having seen the victim’s sexual assault examination
16   report   and   (b)   his   attorney       grossly   mischaracterized     the
17   likelihood that he would receive probation if he pled; (2) trial
18   counsel was ineffective on the same facts alleged in Ground One;

19   and (3) appellate counsel was ineffective on the same facts as

20   Ground One.

21        In his original petition, in relevant part, Reid asserts that

22   trial counsel was ineffective because the sexual assault exam

23   report had been withheld but counsel nevertheless failed to request

24   a continuance of trial, which forced Reid into an unfavorable plea.

25   (ECF No. 6 at 5). The core of operative facts supporting this

26   ineffective assistance of counsel claim is that Reid entered his

27   plea without the benefit of the sexual assault examination report,

28

                                          11
        Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 12 of 17




 1   which are the same operative facts underlying his claims that his

 2   plea was involuntary because it was made without the report, and

 3   that trial and appellate counsel were ineffective for the same

 4   reason. See Nguyen v. Curry, 736 F.3d 1287, 1296–97 (9th Cir. 2013)

 5   (holding that a claim that appellate counsel was ineffective for

 6   failing to raise double jeopardy related back to a timely raised

 7   substantive double jeopardy claim), abrogated on other grounds by

 8   Davila v. Davis, – U.S. –, 137 S. Ct. 2058 (2017). Accordingly,
 9   those parts of Grounds One, Two and Three based on the sexual
10   assault examination report relate back to the original petition
11   and are timely.
12        The operative facts underlying Reid’s claims that counsel
13   ineffectively predicted that Reid would get probation, however,
14   are not to be found in the original petition. While Reid references
15   his motion to withdraw guilty plea, which in turn references (but
16   is not based on) counsel’s estimate that Reid would get probation,
17   this is insufficient for relation back purposes. First, the motion
18   to withdraw is not attached to the petition and is not therefore

19   considered part of the petition. Second, there is no attempt by

20   Reid to incorporate the contents of the motion to withdraw as part

21   of his petition.   Accordingly, those parts of Grounds One, Two and

22   Three that rely on counsel’s estimation of the likelihood of

23   probation do not relate back to the original petition.

24        However,   the   court   is   persuaded   by   Reid’s   alternative

25   argument that equitable tolling should apply through the filing of

26   his first amended petition for at least this claim on the grounds

27   of attorney abandonment and lack of a case file. Under some

28

                                        12
        Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 13 of 17




 1   circumstances, the lack of a case file might justify equitable

 2   tolling, see Waldron-Ramsey v. Pacholke, 556 F.3d 1008, 1013 (9th

 3   Cir. 2009); Lott v. Mueller, 304 F.3d 918, 924-25 (9th Cir. 2002),

 4   if “the hardship caused by lack of access to [the] materials was

 5   an extraordinary circumstance that caused” the untimely filing of

 6   the federal petition. See Waldron-Ramsey, 556 F.3d at 1013. Counsel

 7   argues, and the respondents do not dispute, that the transcripts

 8   for Reid’s change of plea and sentencing were not available until
 9   May 2018. The court is further persuaded that the probation claim
10   could not have been ascertained without first reviewing those
11   transcripts. As such, the court concludes that Reid’s claims based
12   on counsel’s advice about probation were not available until May
13   2018 and that counsel acted diligently in preparing and filing the
14   first amended petition asserting that claim less than three months
15   later.
16        In sum, the court concludes that, through application of
17   equitable tolling and relation back, the claims in the first
18   amended petition, and by extension the second amended petition,

19   are timely.

20   III. Procedural Default

21        The respondents argue that even if the petition is deemed

22   timely, all of Reid’s claims are procedurally defaulted.

23        A federal court cannot review a claim “if the Nevada Supreme

24   Court denied relief on the basis of ‘independent and adequate state

25   procedural grounds.’” Koerner v. Grigas, 328 F.3d 1039, 1046 (9th

26   Cir. 2003). In Coleman v. Thompson, the Supreme Court held that a

27   state prisoner who fails to comply with the state’s procedural

28

                                        13
        Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 14 of 17




 1   requirements in presenting his claims is barred from obtaining a

 2   writ   of   habeas   corpus   in    federal   court    by    the   adequate    and

 3   independent state ground doctrine. Coleman v. Thompson, 501 U.S.

 4   722, 731-32 (1991). A state procedural bar is “adequate” if it is

 5   “clear, consistently applied, and well-established at the time of

 6   the petitioner's purported default.” Calderon v. United States

 7   District Court (Bean), 96 F.3d 1126, 1129 (9th Cir. 1996).               A state

 8   procedural bar is “independent” if the state court “explicitly
 9   invokes the procedural rule as a separate basis for its decision.”
10   Yang v. Nevada, 329 F.3d 1069, 1074 (9th Cir. 2003). A state
11   court’s decision is not “independent” if the application of the
12   state’s default rule depends on the consideration of federal law.
13   Park v. California, 202 F.3d 1146, 1152 (9th Cir. 2000).
14          The Nevada Court of Appeals affirmed dismissal of Reid’s state
15   postconviction petition on the grounds that it was untimely. The
16   Ninth Circuit has held that the Nevada Supreme Court’s application
17   of the timeliness rule in § 34.726(1) is an independent and
18   adequate    state    law   ground   for     procedural      default.   Moran   v.

19   McDaniel, 80 F.3d 1261, 1268–70 (9th Cir. 1996); see also Valerio

20   v. Crawford, 306 F.3d 742, 778 (9th Cir. 2002). Accordingly, Reid’s

21   claims are procedurally defaulted.

22          A procedural default may be excused only if “a constitutional

23   violation has probably resulted in the conviction of one who is

24   actually innocent,” or if the prisoner demonstrates cause for the

25   default and prejudice resulting from it.              Murray v. Carrier, 477

26   U.S. 478, 496 (1986).

27

28

                                            14
        Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 15 of 17




 1        To demonstrate cause for a procedural default, the petitioner

 2   must “show that some objective factor external to the defense

 3   impeded” his efforts to comply with the state procedural rule.

 4   Murray,   477   U.S.   at   488.   For    cause   to   exist,   the   external

 5   impediment must have prevented the petitioner from raising the

 6   claim.    See McCleskey v. Zant, 499 U.S. 467, 497 (1991).

 7        With respect to the prejudice prong, the petitioner bears

 8   “the burden of showing not merely that the errors [complained of]
 9   constituted a possibility of prejudice, but that they worked to
10   his actual and substantial disadvantage, infecting his entire
11   [proceeding] with errors of constitutional dimension.”                White v.
12   Lewis, 874 F.2d 599, 603 (9th Cir. 1989) (citing United States v.
13   Frady, 456 U.S. 152, 170 (1982)).
14        Reid asserts that the abandonment of counsel discussed above
15   constitutes cause for the default of his claims. In Maples v.
16   Thomas, 565 U.S. 266, 271, 289 (2012), the Supreme Court held that
17   abandonment by counsel at a critical time for the petitioner’s
18   state postconviction petition can constitute cause to excuse a

19   procedural default. As the court has already found, the evidence

20   before the court supports the conclusion that Reid was abandoned

21   by Sanft at a time critical to his state postconviction petition,

22   i.e., during the time period in which he could have filed a timely

23   state postconviction petition in order to properly exhaust his

24   federal claims. Sanft not only failed to advise Reid that his

25   appeal had been decided, he utterly failed to respond to multiple

26   attempts by Reid to contact him about the status of his case. This

27   amounted to abandonment in the circumstances of this case and

28

                                          15
         Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 16 of 17




 1   therefore constitutes cause for the procedural default of Reid’s

 2   claims. 7

 3        Whether Reid has suffered prejudice as a result, however, is

 4   a question that is inextricably intertwined with the merits of

 5   Reid’s claims. The court will therefore defer a determination of

 6   whether Reid has suffered prejudice until the time of merits

 7   consideration.

 8   IV. Conclusion
 9        In accordance with the foregoing, IT IS THEREFORE ORDERED
10   that the respondents’ motion to dismiss (ECF No. 36) is DENIED.
11        IT IS FURTHER ORDERED that respondents shall file an answer
12   to the second amended petition within sixty days of the date of
13   this order. In filing the answer, respondents must comply with the
14   requirements of Rule 5 of the Rules Governing Section 2254 Cases
15   in the United States District Courts and shall specifically cite
16   to and address the applicable state court written decision and
17   state court record materials, if any, regarding each claim within
18   the response as to that claim.

19   /

20   /

21   /

22   /

23

24   7 The respondents’ argument that the court must defer to the state
     courts’ finding that no cause existed for the untimely filing of
25   the state petition is without merit. “[T]he question whether a
     petitioner’s procedural default is excused by cause and prejudice
26   for purposes of federal habeas review is a federal, not state,
     question.” Visciotti v. Martel, 862 F.3d 749, 768 n.10 (9th Cir.
27   2016).
28

                                         16
        Case 3:17-cv-00532-HDM-CLB Document 55 Filed 03/22/21 Page 17 of 17




 1        IT IS FURTHER ORDERED that Reid will have sixty days from

 2   service of the answer within which to file a reply.

 3        IT IS SO ORDERED.

 4        DATED this 22nd day of March, 2021.

 5

 6                                                                    ____
                                             UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        17
